[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO OPEN AND CLARIFY JUDGMENT
The Memorandum of Decision dated March 11, 1991 is hereby clarified by making the following changes:
1. Page 2, third paragraph: delete the last two lines and substitute:
     "and east and west the width of defendants' garage and patio".
2. Page 6, first full paragraph; amend next to last line to read:
     "extending the width of the Gould garage and patio to the Nissen property line where the CT Page 4193 pavement now exists."
3. Page 8, first line: amend to read:
     "the width of the defendants' (Goulds) garage and patio and extending southerly to the. . . ."
BARRY R. SCHALLER, JUDGE